DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 03/31/2021. 
Claims 1-20 are pending in this application, with claims 1,11 and 18 being independent.

Abstract
The abstract of the disclosure is objected to because the abstract does not set forth the nature and gist of the invention.
The abstract uses general language without further refining it to convey background of the invention.

Correction is required. See MPEP § 608.01(b).
	

Specification
The disclosure is objected to because of the following informalities:
In the published disclosure, the reference “1000” for Fig.10 is missing
In the published disclosure, the reference “1300” for Fig.13 is missing
In the published disclosure, the reference “1400” for Fig.14 is missing
Appropriate correction is required.

Claim Objections
Claims 1-3,5,11-13 and 18 are objected to because of the following informalities:
In claim 1, line 3, the claim recites acronym(s) “EDCA” without setting forth what the acronyms stand for at the first use
In claim 2, line 3, the claim recites acronym(s) “SIFS” without setting forth what the acronyms stand for at the first use
In claim 3, line 2, the claim recites acronym(s) “MU-RTS” without setting forth what the acronyms stand for at the first use
In claim 5, line 2, the claim recites acronym(s) “CTS” without setting forth what the acronyms stand for at the first use.
In claim 11, line 9, the claim recites acronym(s) “EDCA” without setting forth what the acronyms stand for at the first use
In claim 12, line 3, the claim recites acronym(s) “SIFS” without setting forth what the acronyms stand for at the first use
In claim 13, line 3, the claim recites acronym(s) “MU-RTS” without setting forth what the acronyms stand for at the first use
In claim 18, line 3, the claim recites acronym(s) “EDCA” without setting forth what the acronyms stand for at the first use
In claim 18, line 7, the claim recites acronym(s) “MU-RTS” without setting forth what the acronyms stand for at the first use
In claim 18, line 11, the claim recites acronym(s) “CTS” without setting forth what the acronyms stand for at the first use.
In claim 18, line 13, the claim recites acronym(s) “TXOP” without setting forth what the acronyms stand for at the first use
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,3,7,11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (WO 2021/003700 Al, hereinafter referred to as “Fang”) in view of Viger et al. (GB 2549967 A, hereinafter referred to as “Viger”)-IDS.
	
Regarding claims 1 and 11, Fang discloses a method and a multi-link device (Fang Fig.2A Ref:210 The multi link station) for transmitting data over a wireless network (Fang Fig.2A Page:9 Lines:29-31 The ML system (i.e. wireless network)) by a multi-link device (MLD), the method comprising: performing independent EDCA channel access at the multi-link device on a first wireless link and on a second wireless link (Fang Fig.7A,B Ref:701 Page:18 Lines:22-31 The multi link station uses EDCA parameters to access the channels (i.e. first and second wireless links)), wherein the multi-link device comprises: a first wireless station (STA) associated with the first wireless link (Fang Fig.2A Ref:211 Page:10 The ML-radio (i.e. first STA)); and a second wireless STA associated with the second wireless link (Fang Fig.2A Ref:212 Page:10 The ML-radio (i.e. second STA)); setting a back-off counter for the first wireless STA (Fang Fig.7A,B Ref:701 Page:18 Lines:22-31 Page:11 Lines:19-24 The multi link station uses same set of EDCA parameters such as backoff counter for primary and alternate links) and a back-off counter for the second wireless STA according to the independent EDCA channel access (Fang Fig.7A,B Ref:701 Page:18 Lines:22-31 Page:11 Lines:19-24 The multi link station uses same set of EDCA parameters such as backoff counter for primary and alternate links). 


Fang does not explicitly disclose obtaining a TXOP synchronously on the first wireless link and on the second wireless link responsive to the back-off counters expiring; and performing a multi-link operation at the multi-link device using the first wireless link and the second wireless link during the TXOP.
However, Viger from the same field of invention discloses obtaining a TXOP synchronously on the first wireless link and on the second wireless link responsive to the back-off counters expiring (Viger Fig.4a,9a Page:20 Lines:25-37 The multiple MU-RTSs are sent on multiple channels (i.e. first and second wireless links) after backoff. The MU-RTS is sent for reserving TXOP for transmission or reception); and performing a multi-link operation at the multi-link device using the first wireless link and the second wireless link during the TXOP (Viger Fig.4a,9a Page:21 Lines:21-25 The DL or UL data is sent on the multiple channels).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang to have the feature of “obtaining a TXOP synchronously on the first wireless link and on the second wireless link responsive to the back-off counters expiring; and performing a multi-link operation at the multi-link device using the first wireless link and the second wireless link during the TXOP” as taught by Viger. The suggestion/motivation would have been to improve network bandwidth by increasing TXOPs (Viger Abstract).

Specifically for claim 11, Fang discloses a wireless device (i.e. multi-link device) that includes a processor (Fang Fig.11 Page:24 A processor) and memory (Fang Page:24 A memory).
	Regarding claims 3 and 13, Fang in view of Viger discloses the method and the multi-link device as explained above for Claim 1. Viger further discloses wherein the multi-link operation comprises: transmitting a first MU-RTS frame using the first wireless STA over the first wireless link; and transmitting a second MU-RTS frame using the second wireless STA over the second wireless link (Viger Fig.4a,9a Page:20 Lines:25-37 The multiple MU-RTSs are sent on the multiple channels).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang to have the feature of “wherein the multi-link operation comprises: transmitting a first MU-RTS frame using the first wireless STA over the first wireless link; and transmitting a second MU-RTS frame using the second wireless STA over the second wireless link” as taught by Viger. The suggestion/motivation would have been to improve network bandwidth by increasing TXOPs (Viger Abstract).
Regarding claim 7, Fang in view of Viger discloses the method and the multi-link device as explained above for Claim 1. Viger further discloses configuring a slot alignment of the first wireless STA to match a slot alignment of the second wireless STA (Viger Fig.9b Page:34 Lines:31-36 The OFDMA transmission (i.e. slots) are aligned in time).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang to have the feature of “configuring a slot alignment of the first wireless STA to match a slot alignment of the second wireless STA” as taught by Viger. The suggestion/motivation would have been to improve network bandwidth by increasing TXOPs (Viger Abstract).



	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Viger and further in view of JIN et al. (US 2016/0157200 Al, hereinafter referred to as “Jin”).

Regarding claims 2 and 12, Fang in view of Viger discloses the method and the multi-link device as explained above for Claim 1. Fang in view of Viger does not explicitly disclose receiving timing accuracy information from a second multi-link device indicating that the second multi-link device can respond within a period of time equal to aSIFSTime + aSignalExtension ± TimingErrorMargin measured from the end of a transmission of a soliciting frame, and wherein the multi-link device performs the multi-link operation in coordination with said second multi-link device.
However, Jin from a similar field of invention discloses receiving timing accuracy information from a second multi-link device indicating that the second multi-link device can respond within a period of time equal to aSIFSTime + aSignalExtension ± TimingErrorMargin measured from the end of a transmission of a soliciting frame, and wherein the multi-link device performs the multi-link operation in coordination with said second multi-link device (Jin Fig.11 Ref:1150 Para[0028,0056,0063] The adjusted time information is sent to the other terminals for correcting transmission to the terminal 1 for synchronous transmission).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Viger to have the feature of “receiving timing accuracy information from a second multi-link device indicating that the second multi-link device can respond within a period of time equal to aSIFSTime + aSignalExtension ± TimingErrorMargin measured from the end of a transmission of a soliciting frame, and wherein the multi-link device performs the multi-link operation in coordination with said second multi-link device” as taught by Jin. The suggestion/motivation would have been to improve reception performance at the terminals (Jin Para[0011]).



Claims 4-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Viger and further in view of Song (IEEE 802.11-20/0012r0, hereinafter referred to as “Song”).

Regarding claims 4 and 14, Fang in view of Viger discloses the method and the multi-link device as explained above for Claim 1. Fang in view of Viger does not explicitly disclose wherein the first MU-RTS frame comprises padding that aligns an ending time of the first MU-RTS frame with an ending time of the second MU-RTS frame.
However, Song from a similar field of invention discloses wherein the first MU-RTS frame comprises padding that aligns an ending time of the first MU-RTS frame with an ending time of the second MU-RTS frame (Song Slide:8 The data B1 (i.e. MU-RTS) on link B contains padding).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Viger to have the feature of “wherein the first MU-RTS frame comprises padding that aligns an ending time of the first MU-RTS frame with an ending time of the second MU-RTS frame” as taught by Song. The suggestion/motivation would have been to address internal tx/rx interference in Multi link device (Song Slide:2).

	Regarding claim 5, Fang in view of Viger discloses the method and the multi-link device as explained above for Claim 1. Fang in view of Viger does not explicitly disclose wherein the first MU-RTS frame comprises padding that aligns reception of a first CTS frame with reception of a second CTS frame, and wherein the first CTS frame and the second CTS frame are transmitted responsive to the first MU-RTS frame and second MU-RTS frame, respectively.
	However, Song from a similar field of invention discloses wherein the first MU-RTS frame comprises padding that aligns reception of a first CTS frame with reception of a second CTS frame, and wherein the first CTS frame and the second CTS frame are transmitted responsive to the first MU-RTS frame and second MU-RTS frame, respectively (Song Slide:8 The data B1 (i.e. MU-RTS) on link B contains padding which aligns response BAs (i.e. CTS) on each link).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Viger to have the feature of “wherein the first MU-RTS frame comprises padding that aligns reception of a first CTS frame with reception of a second CTS frame, and wherein the first CTS frame and the second CTS frame are transmitted responsive to the first MU-RTS frame and second MU-RTS frame, respectively” as taught by Song. The suggestion/motivation would have been to address internal tx/rx interference in Multi link device (Song Slide:2).

Regarding claim 6, Fang in view of Viger and Song discloses the method and the multi-link device as explained above for Claim 1. Viger further discloses wherein the padding is within a padding field that aligns a TXOP of the first wireless link with a TXOP of the second wireless link (Viger Fig.5a Page:21 Lines:34-36 Page:34 The MU-RTS frame contains padding field. The padding is used for aligning transmissions in time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Song to have the feature of “wherein the padding is within a padding field that aligns a TXOP of the first wireless link with a TXOP of the second wireless link” as taught by Viger. The suggestion/motivation would have been to improve network bandwidth by increasing TXOPs (Viger Abstract).



Claims 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Viger and further in view of AHN et al. (US 2017 /0338935 Al, hereinafter referred to as “Ahn”).

Regarding claims 8 and 16, Fang in view of Viger discloses the method and the multi-link device as explained above for Claim 1. Fang in view of Viger does not explicitly disclose determining that a back-off counter of the first wireless link has expired; delaying a frame exchange sequence over the first wireless link until a back-off counter of the second wireless link has expired; determining that the back-off counter of the second wireless link has expired; and responsive to determining that the back-off counter of the second wireless link has expired: initiating the frame exchange sequence over the first wireless link during the TXOP; and initiating a frame exchange sequence over the second wireless link during the TXOP.


However, Ahn from a similar field of invention discloses determining that a back-off counter of the first wireless link has expired; delaying a frame exchange sequence over the first wireless link until a back-off counter of the second wireless link has expired; determining that the back-off counter of the second wireless link has expired; and responsive to determining that the back-off counter of the second wireless link has expired: initiating the frame exchange sequence over the first wireless link during the TXOP; and initiating a frame exchange sequence over the second wireless link during the TXOP (Ahn Fig.9A Para[0017-18] When the second backoff counter expires, the transmission of the data is deferred till the first backoff counter expires and transmit the data on both the channels).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Viger to have the feature of “determining that a back-off counter of the first wireless link has expired; delaying a frame exchange sequence over the first wireless link until a back-off counter of the second wireless link has expired; determining that the back-off counter of the second wireless link has expired; and responsive to determining that the back-off counter of the second wireless link has expired: initiating the frame exchange sequence over the first wireless link during the TXOP; and initiating a frame exchange sequence over the second wireless link during the TXOP.” as taught by Ahn. The suggestion/motivation would have been to improve communication efficiency (Ahn Para[0008]).

Regarding claim 9, Fang in view of Viger discloses the method and the multi-link device as explained above for Claim 1. Fang in view of Viger does not explicitly disclose performing carrier sensing before the first wireless STA initiates a frame exchange sequence.
However, Ahn from a similar field of invention discloses performing carrier sensing before the first wireless STA initiates a frame exchange sequence (Ahn Para[0010] The CCA procedure is performed after backoff counter expires).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Viger to have the feature of “performing carrier sensing before the first wireless STA initiates a frame exchange sequence” as taught by Ahn. The suggestion/motivation would have been to improve communication efficiency (Ahn Para[0008]).



Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Viger, Ahn and further in view of Li et al. (IEEE802.11-19/1116r0, hereinafter referred to as “Li”).

Regarding claims 10 and 17, Fang in view of Viger and Ahn discloses the method and the multi-link device as explained above for Claim 1. Fang in view of Viger and Ahn does not explicitly disclose setting the back-off timer of the first wireless link and the back-off timer of the second wireless link using a common integer value.
However, Li from a similar field of invention discloses setting the back-off timer of the first wireless link and the back-off timer of the second wireless link using a common integer value (Li Slide:8 The backoff for all links are reduced to 0 (i.e. expires) at the same time indirectly indicating same integer value).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang, Viger and Ahn to have the feature of “setting the back-off timer of the first wireless link and the back-off timer of the second wireless link using a common integer value” as taught by Li. The suggestion/motivation would have been to increase throughput (Li Slide:2).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Viger and further in view of Oteri et al. (US 2020/0187231 Al, hereinafter referred to as “Oteri”).

Regarding claim 15, Fang in view of Viger discloses the method and the multi-link device as explained above for Claim 1. Fang in view of Viger does not explicitly disclose wherein the first MU-RTS frame comprises a padding field set according to an expected channel access latency of the second wireless STA.
However, Oteri from a similar field of invention discloses wherein the first MU-RTS frame comprises a padding field set according to an expected channel access latency of the second wireless STA (Oteri Para[0117] The padding is used to ensure simultaneous arrival of the packets using timing offset such as propagation delay (i.e. latency)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Viger to have the feature of “wherein the first MU-RTS frame comprises a padding field set according to an expected channel access latency of the second wireless STA” as taught by Oteri. The suggestion/motivation would have been to improve poor uplink transmission by timing synchronization (Oteri Para[0002]).



Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Viger and further in view of Song.

Regarding claim 18, Fang discloses a method of transmitting data over a wireless network (Fang Fig.2A Page:9 Lines:29-31 The ML system (i.e. wireless network)) by a multi-link device (MLD) (Fang Fig.2A Ref:210 The multi link station), the method comprising: performing independent EDCA channel access at the multi-link device on a first wireless link and on a second wireless link (Fang Fig.7A Ref:701 Page:18 Lines:22-31 The multi link station uses EDCA parameters to access the channels (i.e. first and second wireless links)), wherein the multi-link device comprises: a first wireless station (STA) associated with the first wireless link (Fang Fig.2A Ref:211 Page:10 The ML-radio (i.e. first STA)); and a second wireless STA associated with the second wireless link (Fang Fig.2A Ref:212 Page:10 The ML-radio (i.e. second STA)). 
Fang does not explicitly disclose transmitting a first MU-RTS frame using the first wireless STA over the first wireless link; transmitting a second MU-RTS frame using the second wireless STA over the second wireless link, obtaining a TXOP synchronously on the first wireless link and on the second wireless link; and performing a multi-link operation at the multi-link device using the first wireless link and the second wireless link during the TXOP.
However, Viger from the same field of invention discloses transmitting a first MU-RTS frame using the first wireless STA over the first wireless link (Viger Fig.4a,9a Page:20 Lines:25-37 The MU-RTS is sent on primary channel (i.e. first wireless links)); transmitting a second MU-RTS frame using the second wireless STA over the second wireless link (Viger Fig.4a,9a Page:20 Lines:25-37 The MU-RTS is sent on secondary channel (i.e. second wireless links)), obtaining a TXOP synchronously on the first wireless link and on the second wireless link (Viger Fig.4a,9a Page:20 Lines:25-37 The multiple MU-RTSs are sent on multiple channels (i.e. first and second wireless links) after backoff. The MU-RTS is sent for reserving TXOP for transmission or reception); and performing a multi-link operation at the multi-link device using the first wireless link and the second wireless link during the TXOP (Viger Fig.4a,9a Page:21 Lines:21-25 The DL or UL data is sent on the multiple channels).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang to have the feature of “transmitting a first MU-RTS frame using the first wireless STA over the first wireless link; transmitting a second MU-RTS frame using the second wireless STA over the second wireless link, obtaining a TXOP synchronously on the first wireless link and on the second wireless link; and performing a multi-link operation at the multi-link device using the first wireless link and the second wireless link during the TXOP” as taught by Viger. The suggestion/motivation would have been to improve network bandwidth by increasing TXOPs (Viger Abstract).
	
Fang in view of Viger does not explicitly disclose wherein the second MU-RTS comprises padding that aligns reception of CTS frames received in response to the first MU-RTS frame and the second MU-RTS frame.
However, Song from the same field of invention discloses wherein the second MU-RTS comprises padding that aligns reception of CTS frames received in response to the first MU-RTS frame and the second MU-RTS frame (Song Slide:8 The padding is added to Data B1 (i.e. second MU-RTS) on link B to align the end time to Data A1 (i.e. first MU-RTS) such that the BAs (i.e. CTSs) arrives at the same time on both the links).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Viger to have the feature of “wherein the second MU-RTS comprises padding that aligns reception of CTS frames received in response to the first MU-RTS frame and the second MU-RTS frame” as taught by Song. The suggestion/motivation would have been to address internal tx/rx interference in Multi link device (Song Slide:2).

Regarding claim 19, Fang in view of Viger and Song discloses the method and the multi-link device as explained above for Claim 18. Song further discloses wherein the first MU-RTS frame comprises padding that aligns an ending time of the first MU-RTS frame with an ending time of the second MU-RTS frame (Song Slide:8 The data B1 (i.e. MU-RTS) on link B contains padding).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Viger to have the feature of “wherein the first MU-RTS frame comprises padding that aligns an ending time of the first MU-RTS frame with an ending time of the second MU-RTS frame” as taught by Song. The suggestion/motivation would have been to address internal tx/rx interference in Multi link device (Song Slide:2).
Regarding claim 20, Fang in view of Viger and Song discloses the method and the multi-link device as explained above for Claim 1. Viger further discloses wherein the padding is within a padding field that aligns a TXOP of the first wireless link with a TXOP of the second wireless link (Viger Fig.5a Page:21 Lines:34-36 Page:34 The MU-RTS frame contains padding field. The padding is used for aligning transmissions in time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Song to have the feature of “wherein the padding is within a padding field that aligns a TXOP of the first wireless link with a TXOP of the second wireless link” as taught by Viger. The suggestion/motivation would have been to improve network bandwidth by increasing TXOPs (Viger Abstract).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).




Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
4.	U.S. Patent Publication No. 10939476 to Chu (Fig.9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415